 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered
into as of this 19th day of January, 2007 by and among Avalon Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and the “Investors” executing this
Agreement and named in that certain Purchase Agreement by and among the Company
and the Investors dated the date hereof (the “Purchase Agreement”).
     The parties hereby agree as follows:
     1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “Affiliate” means, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City and San Francisco, California are open for the general
transaction of business.
     “Common Stock” shall mean the Company’s common stock, par value $0.01 per
share, and any securities into which such shares may hereinafter be
reclassified.
     “Investors” shall mean the Investors identified in the Purchase Agreement
and any Affiliate or permitted transferee of any Investor who is a subsequent
holder of any Registrable Securities.
     “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
     “Registrable Securities” shall mean (i) the Shares, and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale by the Investors pursuant
to Rule 144(k).
     “Registration Statement” shall mean any registration statement of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
the Registration Statement referred to in Section 2), amendments and supplements
to such Registration Statement(s), including post-effective amendments, all
exhibits and all material filed and incorporated by reference in such
Registration Statement.
     “Required Investors” mean the Investors holding a majority of the
Registrable Securities.

 



--------------------------------------------------------------------------------



 



     “Rule 401”, “Rule 415”, “Rule 416”, “Rule 429” and “Rule 461” mean
Rule 401, Rule 415, Rule 416, Rule 429 and Rule 461, respectively, each as
promulgated by the SEC pursuant to the 1933 Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC having substantially the same effect as such Rule.
     “SEC” means the U.S. Securities and Exchange Commission.“
     “Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     2. Registration.
          (a) Registration Statement. Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than 10 business days following the date hereof
(the “Filing Deadline”), the Company shall prepare and file with the SEC a
“shelf” registration statement covering all Registrable Securities for a
secondary or resale offering to be made on a continuous basis pursuant to
Rule 415. Such registration statement shall be on Form S-3 (the “Registration
Statement”) and shall include the plan of distribution attached hereto as
Exhibit A. Such Registration Statement also shall cover, to the extent allowable
under the 1933 Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends or similar transactions with respect to the
Registrable Securities. Such S-3 Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Investors, except for shares
of Common Stock held by the Company’s stockholders having “piggyback”
registration rights expressly set forth in registration rights agreements
entered into by the Company prior to the date hereof. A copy of the initial
filing of the Registration Statement (and each pre-effective amendment thereto)
shall be provided to the Investors and their counsel prior to filing. If the
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline, the Company will make pro rata payments
to each Investor, as liquidated damages and not as a penalty, in an amount equal
to 1.5% of the aggregate amount invested by such Investor for each 30-day period
or pro rata for any portion thereof following the Filing Deadline for which the
Registration Statement is filed with respect to the Registrable Securities, up
to but not exceeding a maximum amount of 4.5%. Such payments shall constitute
the Investors’ exclusive monetary remedy for such events, but shall not affect
the right of the Investors to seek injunctive relief. Payments to be made
pursuant to this Section 2(a)(i) shall be due and payable immediately upon
demand in immediately available cash funds. The parties agree that the
liquidated damages provided for in this Section 2(a)(i) represent a reasonable
estimate on the part of the parties, as of the date of this Agreement, of the
amount of damages that may be incurred by the Investors if the Registration
Statement is not filed by the Filing Deadline.

2



--------------------------------------------------------------------------------



 



          (b) Expenses. The Company will pay all expenses incurred by it
associated with the Registration Statement, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, and costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, but the Company shall not be liable for fees and expenses
incurred by the Investors (including any Investors’ counsel fees), or any
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being offered.
          (c) Effectiveness.
          (i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after the Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (A) the Registration
Statement is not declared effective by the SEC on or prior to 120 days after it
is filed with the SEC, or (B) after the Registration Statement has been declared
effective by the SEC, sales cannot be made pursuant to such Registration
Statement for any reason (including without limitation by reason of a stop
order, or the Company’s failure to update the Registration Statement), but
excluding the inability of any Investor to sell the Registrable Securities
covered thereby due to market conditions and except as excused pursuant to
Section 2(c)(ii) below, then the Company will make pro rata payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to 1.5%
of the aggregate amount invested by such Investor for each 30- day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective or such sales first cannot be made (the
“Blackout Period”), up to a maximum of 9%. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within three
(3) Business Days of the last day of each month following the commencement of
the Blackout Period until the termination of the Blackout Period. Such payments
shall be made to each Investor in cash. The parties agree that the liquidated
damages provided for in this Section 2(c)(i) represent a reasonable estimate on
the part of the parties, as of the date of this Agreement, of the amount of
damages that may be incurred by the Investors if the Registration Statement is
not declared effective as hereinabove provided.
          (ii) For not more than thirty (30) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any registration
contemplated by this Section, if such disclosure at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Investors in
writing of the existence of (but in no event, without the prior written consent
of an Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding)an Allowed Delay, (b) advise the Investors in writing to
cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.

3



--------------------------------------------------------------------------------



 



     3. Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible (but subject to Section 2(c)(ii)):
          (a) use commercially reasonable efforts to cause such Registration
Statement to become effective and, to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold pursuant to Rule 144(k) (the
“Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
          (c) use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
          (d) prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(d), or (iii) file a general consent to service of process in any such
jurisdiction;
          (e) use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
          (f) promptly notify the Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act (including during any period when the Company is in compliance with
Rule 172), upon discovery that, or upon the happening of any event as a result
of which, the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any such holder, promptly prepare, file with the SEC pursuant to
Rule 172 and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; and

4



--------------------------------------------------------------------------------



 



          (g) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including Rule 172, notify the Investors promptly if the Company no longer
satisfies the conditions of Rule 172 and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earning statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which earning
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this Section 3(g),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter).
          (h) With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, and (B) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.
          (i) With a view to satisfying its obligations under Section 2(a)(ii),
the Company:
                    (i) represents and warrants that (A) since December 31, 2006
through the date of this Agreement, it has filed with the SEC in a timely manner
all reports and other documents required of the Company under the 1934 Act
(other than a report that is required solely pursuant to Item 1.01, 1.02, 2.03,
2.04, 2.05, 2.06, 4.02(a), or 5.02(e) of SEC Form 8-K) and (B) neither the
Company nor any of its consolidated or unconsolidated subsidiaries have, since
the end of the last fiscal year for which certified financial statements of the
Company and its consolidated subsidiaries were included in a report filed
pursuant to Section 13(a) or 15(d) of the 1934 Act through the date of this
Agreement: (1) failed to pay any dividend or sinking fund installment on
preferred stock; or (2) defaulted (x) on any installment or installments on
indebtedness for borrowed money, or (y) on any rental on one or more long term
leases, which defaults in the aggregate are material to the financial position
of the Company and its consolidated and unconsolidated subsidiaries, taken as a
whole.

5



--------------------------------------------------------------------------------



 



                    (ii) covenants and agrees that (A) from the date of this
Agreement through the effective date of the Registration Statement, it will file
with the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act (other than a report that is required solely pursuant
to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a), or 5.02(e) of SEC Form 8-K)
and (B) neither the Company nor any of its consolidated or unconsolidated
subsidiaries will, from the end of the last fiscal year for which certified
financial statements of the Company and its consolidated subsidiaries are
included in a report filed pursuant to Section 13(a) or 15(d) of the 1934 Act
through the effective date of the Registration Statement: (1) fail to pay any
dividend or sinking fund installment on preferred stock; or (2) default (x) on
any installment or installments on indebtedness for borrowed money, or (y) on
any rental on one or more long term leases, which default in the aggregate will
be material to the financial position of the Company and its consolidated and
unconsolidated subsidiaries, taken as a whole.
     4. Due Diligence Review; Information. Upon reasonable prior notice, the
Company shall make available, during normal business hours, for inspection and
review by the Investors, advisors to and representatives of the Investors (who
may or may not be affiliated with the Investors and who are reasonably
acceptable to the Company), all financial and other records, all SEC Filings (as
defined in the Purchase Agreement) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Investors and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
          The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
   5. Obligations of the Investors.
          (a) Each Investor shall promptly furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least seven (7) Business Days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least three (3) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

6



--------------------------------------------------------------------------------



 



          (b) Each Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
          (c) Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(f)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that a supplemented or
amended prospectus has been filed with the SEC and until any related
post-effective amendment is declared effective and, if so directed by the
Company, the Investor shall deliver to the Company or destroy (and deliver to
the Company a certificate of destruction) all copies in the Investor’s
possession of the Prospectus covering the Registrable Securities current at the
time of receipt of such notice.
   6. Indemnification.
          (a) Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, employees,
attorneys and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a "Blue Sky Application"); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on an Investor’s behalf and
will reimburse such Investor, and each such officer, director or member and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

7



--------------------------------------------------------------------------------



 



          (b) Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

8



--------------------------------------------------------------------------------



 



          (d) Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
     7. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended, modified or
waived only by a writing signed by the Company and the Required Investors;
provided that if any such amendment, modification or waiver would adversely
affect in any material respect any Investor or group of Investors who have
comparable rights under this Agreement disproportionately to the other Investors
having such comparable rights, such amendment, modification, or waiver shall
also require the written consent of the Investor(s) so adversely affected.
          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.
          (c) Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that (i) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.
          (d) Assignments and Transfers by the Company. This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.

9



--------------------------------------------------------------------------------



 



          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          (f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (h) Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
          (k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

10



--------------------------------------------------------------------------------



 



          (l) Obligations of Investors. The Company acknowledges that the
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to enter into to this Agreement has
been made by such Investor independently of any other Investor. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Investor to be
joined as an additional party in any proceeding for such purpose.
     Each Investor has been represented by its own separate legal counsel in
their review and negotiation of this Agreement and with respect to the
transactions contemplated hereby. The Company has elected to provide all
Investors with the same terms and Agreement for the convenience of the Company
and not because it was required or requested to do so by the Investors. The
Company acknowledges that such procedure with respect to this Agreement in no
way creates a presumption that the Investors are in any way acting in concert or
as a group with respect to this Agreement or the transactions contemplated
hereby or thereby.
[Signature pages follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

          The Company:   AVALON PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ Kenneth C. Carter
 
            Name: Kenneth C. Carter     Title: President and Chief Executive
Officer

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         
Investor:
  MERLIN NEXUS II, L.P.
 
       
 
  By:   /s/ Norman Schleifer
 
            Name: Norman Schleifer     Title: Chief Financial Officer

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          Investor:   SEDNA PARTNERS LP
 
       
 
  By:   /s/ Paul Yook
 
            Name: Paul Yook     Title: Managing Member, Sedna Capital Management
LLC

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          Investor:   SEDNA PARTNERS (QP) LP
 
       
 
  By:   /s/ Paul Yook
 
            Name: Paul Yook     Title: Managing Member, Sedna Capital Management
LLC

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   SEDNA OFFSHORE, LTD.    
 
           
 
  By:
Name:   /s/ Paul Yook
 
Paul Yook    
 
  Title:   Managing Member, Sedna Capital Management LLC    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   WOODMONT INVESTMENTS LIMITED    
 
           
 
  By:
Name:   /s/ Jay G. Goldman
 
Jay G. Goldman    
 
  Title:        

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Investor:   BIOTECHNOLOGY VALUE FUND, L.P.         By: BVF
Partners, L.P., its general partner             By: BVF Inc., its general
partner    
 
               
 
      By:
Name:   /s/ Mark N. Lampert
 
Mark N. Lampert    
 
      Title:   President    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Investor:   BIOTECHNOLOGY VALUE FUND II, L.P.         By: BVF
Partners, L.P., its general partner             By: BVF Inc., its general
partner    
 
               
 
      By:
Name:   /s/ Mark N. Lampert
 
Mark N. Lampert    
 
      Title:   President    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Investor:   INVESTMENT 10, L.L.C.         By: BVF Partners,
L.P., its attorney-in-fact             By: BVF Inc., its general partner    
 
               
 
      By:
Name:   /s/ Mark N. Lampert
 
Mark N. Lampert    
 
      Title:   President    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Investor:   BVF INVESTMENTS, L.L.C.         By: BVF Partners,
L.P., its manager             By: BVF Inc., its general partner    
 
               
 
      By:
Name:   /s/ Mark N. Lampert
 
Mark N. Lampert    
 
      Title:   President    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   CAMBER CAPITAL FUND L.P.
General Partner: Camber Capital Partners LLC    
 
           
 
  By:
Name:   /s/ Stephen R. Du Bois
 
Stephen R. Du Bois    
 
  Title:   Managing Member    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   PASSPORT GLOBAL MASTER FUND SPC LTD
FOR AND ON BEHALF OF PORTFOLIO A — GLOBAL STRATEGY    
 
           
 
  By:
Name:   /s/ Elizabeth Mahon
 
Elizabeth Mahon    
 
  Title:   Controller of Passport Management, LLC    
 
      as investment manager    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   THE JAY GOLDMAN MASTER L.P.    
 
           
 
  By:
Name:   /s/ Jay G. Goldman
 
Jay G. Goldman    
 
  Title:        

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   XMARK OPPORTUNITY FUND, L.P.    
 
           
 
  By:
Name:   /s/ Mitchell Kaye
 
Mitchell Kaye    
 
  Title:   Chief Executive Officer    
 
      Xmark Opportunity GP LLC,    
 
      General Partner to Xmark Opportunity Fund LP    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   XMARK OPPORTUNITY FUND, LTD.    
 
           
 
  By:
Name:   /s/ Mitchell Kaye
 
Mitchell Kaye    
 
  Title:   Chief Executive Officer    
 
      Xmark Opportunity Manager LLC,    
 
      Investment Manager to Xmark Opportunity Fund Ltd.    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   XMARK JV INVESTMENT PARTNERS, LLC    
 
           
 
  By:
Name:   /s/ Mitchell Kaye
 
Mitchell Kaye    
 
  Title:   Chief Executive Officer    
 
      Xmark Opportunity Partners LLC,    
 
      Investment Manager to Xmark JV Investment Partners, LLC    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Investor:   FEDERATED KAUFMANN FUND, A PORTFOLIO OF FEDERATED
EQUITY FUNDS    
 
           
 
  By:
Name:   /s/ Hans Putsch
 
Hans Putsch    
 
  Title:   VP, Portfolio Manager    
 
            Investor:   FEDERATED KAUFMANN II, A PORTFOLIO OF FEDERATED
INSURANCE SERIES    
 
           
 
  By:   /s/ Aash M. Shah
 
   
 
  Name:   Aash M. Shah    
 
  Title:   VP, Portfolio Manager    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     – ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     – block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     – purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     – an exchange distribution in accordance with the rules of the applicable
exchange;
     – privately negotiated transactions;
     – short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     – through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     – broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     – a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 



--------------------------------------------------------------------------------



 



     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



--------------------------------------------------------------------------------



 



     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold pursuant to Rule 144(k) of the
Securities Act.

 